DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 9/13/2021.
Claims 1-8 are pending. Claims 1-4 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/13/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg et al. (US-5875108, hereinafter Hoffberg) in view of Iwasa (US-20160063307-A1), further in view of Bai et al. (US-20150213706-A1, hereinafter Bai) and Field et al. (“A Practical Strategy for Analysing Multispecies Distribution Patterns”, 1982, hereinafter Field)

Regarding Claim 1, Hoffberg teaches a plant data display processing device comprising (Hoffberg, Fig. 23, Column 44, Line 35-36, Column 77, Line 59-61, The control 2203 controls the plant 2306, which includes all the controlled actuators said display comprises a display option for programming said plant to perform an action):
an operation data database that stores plant operation data (Hoffberg, Column 28, Line 20-23, In a multimedia environment, a user often wishes to perform an operation on a multimedia data event. Past systems have required explicit indexing of images; Column 29, Line 1-20, The process may be parallelized, and the exemplars may be multidimensional, A pattern recognition subsystem is employed to determine the existence of selected criteria. To facilitate this process, a database of image objects may be stored; Column 77, Line 63-65, “a received data stream and information relating to the data stream previously stored), a predicted course of action or operation may be realized; it is noted the image data is stored in the database and image data is related to the operation on a multimedia data);
(Hoffberg, Column 29, Line 1-5, The process may be parallelized, and the exemplars may be multidimensional. Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object; Column 75, Line 52-60, This generalized system is shown in FIG. 23, in which the sensor array interfaces with a microprocessor with a serial data port; The control controls the plant; Column 41, Line 10-15, a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images);
each time point corresponding to measurement data obtained from each of the plurality of sensors for the respective time point (Hoffberg, Column 29, Line 60-64, The pattern recognition functionality of the interface system is not limited to multimedia data, and may be applied to data of almost any type sensor data, Column 15, Line 17-35, a sensor or sensor array could be arranged to detect a "door opening”. On the occurrence <read on time point> of the door opening, the system would recognize this pattern, i.e. a mass of air at a different temperature <read on measurement data> entering the environment from a single location, or a loss of climate controlled air through a single location);
at least one memory configured to store program code of software (Hoffberg, Colum 39, Line 45-40, The controller may further be for controlling the causation of an action on the occurrence of an event, further comprising a control for receiving said input instruction and storing a program instruction associated with said input instruction, said control having a memory sufficient for storing program instructions to perform an action on the occurrence of an event); and
a central processing unit (CPU) coupled to the at least one memory, the CPU configured to execute the program code stored in the memory to (Hoffberg, Column 40, Line 46-50, a processor of the programmable apparatus verifies said program instructions to ensure that said program instructions are valid and executable by said processor; Column 39, Line 63-67; a memory for storing programming data associated with said input signal; and a processor, having a control output, for controlling the response of said apparatus relating to the detection of said input signal or said data in accordance with said stored programming data, said processor):
classify the multidimensional operation data acquired from the operation data database into a plurality of categories according to similarity thereof, (Hoffberg, Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object. Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification. Column 7, Line 12-13, These input devices may be broken down into a number of categories; Column 12, Line 32-38, for each domain block, the mapped range block which is most similar to the domain block is determined, and the address of that range block and the processes the blocks were subjected to are combined as an identifier which is appended to a list of identifiers for other domain blocks)
, and outputs the plurality of categories as classification results (Hoffberg, Fig. 22, Column 50, Line 66-67 – Column 51, Line 1-5, The interface includes a confirmation screen which displays to the user all of the categories and selections previously explicitly entered or otherwise inferred, and should be easily understandable);
calculate evaluation indexes of the plurality of categories from a value of the multidimensional operation data for each time point stored in the operation data database (Hoffberg, Column 31, Line 60-65; Column 7, Line 12-13, These input devices may be broken down into a number of categories;  Where a number of criteria are evaluated for making a decision, conflicts among the various criteria are resolved based on a strength of an evaluated criteria). [[ wherein the evaluation indexes are yields at each time point ]]
calculate a representative value of the multidimensional operation data for each of the categories from the multidimensional operation data contained in each of the categories (Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), 
(Hoffberg, Fig. 3 graphically mapped identification of subject number in relationship with time sequences ), and generate three-dimensional image data in which the mapped identification information of the categories is shown on a plane formed of a first axis and a second axis, [[ and the evaluation indexes of the categories are shown on a third axis ]] (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
 Hoffberg does not explicitly disclose but Iwasa teaches are shown on a third axis (Iwasa, Paragraph [0064]. FIG. 3C is a view in which the distribution of the focus evaluation index on a line parallel with the Z axis at the center of the imaging range (the small section).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the data in 3-axis data chart including the 
The combination does not explicitly disclose but Bai teaches wherein the evaluation indexes are yields at each time point (Bai, Paragraph [0091]-[0092], A relational expression between the intensity evaluation index and a sampling interval is used to calculate the sampling interval on the basis of the intensity evaluation index; an intensity evaluation index of time-sequential data items is defined to be quantized depending on whether a frequency of a time-sequential wave is high or low, or a magnitude of a rise or fall of the time-sequential wave);
Bai and Hoffberg are analogous since both of them are dealing with data representation in plant factory monitoring process. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Bai provided a way of classifying plant data displaying by using evaluation index based on the time-sequential matter and adjust the intensity of evaluation index based on time changes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate evaluation index adjusted according to time sequential taught by Bai into modified invention of Hoffberg such that during the process of preparing plant data display, system will be 
The combination does not explicitly disclose but Field teaches wherein identification information for categories having greater similarity are shown closer to each other along the first axis and second axis than identification information for categories having lower similarity (Field, Page 39, We have adopted the measure used in plant ecology. Page 38, Fig. 1 The biotic data consist of a matrix in which n samples (or stations) are described by s species (or other taxa). Data may be categorized into 5 types: The number of occurrences of each species is counted, e.g . the number of grabs or hauls in which the species was identified at a particular station <read on identification information>. Raw data are represented in a matrix of n samples by s species. It may be necessary to transform data. Comparison of each sample with every other sample using a measure of similarity leads to a triangular similarity matrix. Page 45, Fig. 5 scatter plot of inter-station distances (dik) for final 2-D configuration (Y-axis) <read on second axis> against dissimilarities (b 1J represented in dissimilarity matrix (X-axis) <read on first axis>; it is noted the short distance identify as closer which has greater similarity, the far distance identify as far which has dissimilarity, i.e. lower similarity).
Field and Hoffberg are analogous since both of them are dealing with data representation in plant factory monitoring process. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data  into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to use distance calculated by similarity from data measurement to properly present the accurate data relationship to user. 

Regarding Claim 2, the combination of Hoffberg, Iwasa, Bai and Field teaches the invention in claim 1.
The combination further teaches wherein the CPU is further configured to: calculate a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories (Hoffberg, Column 41, Line 4-8, Column 12, Line 36-40, comprise a processor for comparing performs image analysis. The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image)
, and map, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
Hoffberg does not explicitly disclose but Iwasa teaches as to set identification information of a designated category at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the
focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of 

Regarding Claim 3, the combination of Hoffberg, Iwasa, Bai and Field teaches the invention in claim 1.
The combination further teaches wherein the CPU is further configured to: calculate a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories (Hoffberg, Column 12, Line 36-40, Column 41, Line 4-8, comprise a processor for comparing performs image analysis.The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), 
and map, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional space (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions)., 
category, into which operation data of a plant is classified (Hoffberg, Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification)
Hoffberg does not explicitly disclose but Iwasa teaches so as to set identification information of a data is at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the
focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of 

Regarding Claim 4. Hoffberg teaches a plant data display processing device comprising (Hoffberg, Fig. 23, Column 44, Line 35-36, Column 77, Line 59-61, The control 2203 controls the plant 2306, which includes all the controlled actuators said display comprises a display option for programming said plant to perform an action):
an operation data database that stores plant operation data (Hoffberg, Column 28, Line 20-23, In a multimedia environment, a user often wishes to perform an operation on a multimedia data event. Past systems have required explicit indexing of images; Column 29, Line 1-20, The process may be parallelized, and the exemplars may be multidimensional; A pattern recognition subsystem is employed to determine the existence of selected criteria. To facilitate this process, a database of image objects may be stored; Column 77, Line 63-65, “a received data stream and information relating to the data stream previously stored), a predicted course of action or operation may be realized; it is noted the image data is stored in the database and image data is related to the operation on a multimedia data);
the operation data comprising multidimensional operation data that is time series measurement data obtained from a plurality of sensors of the plant for a plurality of time points (Hoffberg, Column 29, Line 1-5, The process may be parallelized, and the exemplars may be multidimensional. Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object; Column 75, Line 52-60, This generalized system is shown in FIG. 23, in which the sensor array interfaces with a microprocessor with a serial data port; The control controls the plant; Column 41, Line 10-15, a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images);
each time point corresponding to measurement data obtained from each of the plurality of sensors for the respective time point (Hoffberg, Column 29, Line 60-64, The pattern recognition functionality of the interface system is not limited to multimedia data, and may be applied to data of almost any type sensor data, Column 15, Line 17-35, a sensor or sensor array could be arranged to detect a "door opening”. On the occurrence <read on time point> of the door opening, the system would recognize this pattern, i.e. a mass of air at a different temperature <read on measurement data> entering the environment from a single location, or a loss of climate controlled air through a single location);
at least one memory configured to store program code of software (Hoffberg, Colum 39, Line 45-40, The controller may further be for controlling the causation of an action on the occurrence of an event, further comprising a control for receiving said input instruction and storing a program instruction associated with said input instruction, said control having a memory sufficient for storing program instructions to perform an action on the occurrence of an event; and
a central processing unit (CPU) coupled to the at least one memory, the CPU configured to execute the program code stored in the memory to (Hoffberg, Column 40, Line 46-50, a processor of the programmable apparatus verifies said program instructions to ensure that said program instructions are valid and executable by said processor; Column 39, Line 63-67; a memory for storing programming data associated with said input signal; and a processor, having a control output, for controlling the response of said apparatus relating to the detection of said input signal or said data in accordance with said stored programming data, said processor):
classify the multidimensional operation data for each time point acquired from the operation data database into a plurality of categories according to similarity thereof, (Hoffberg, Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object. Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification. Column 12, Line 32-38, for each domain block, the mapped range block which is most similar to the domain block is determined, and the address of that range block and the processes the blocks were subjected to are combined as an identifier which is appended to a list of identifiers for other domain blocks), and outputs the plurality of categories as classification results (Hoffberg, Fig. 22, Column 50, Line 66-67 – Column 51, Line 1-5, Column 7, Line 12-13, These input devices may be broken down into a number of categories; The interface includes a confirmation screen which displays to the user all of the categories and selections previously explicitly entered or otherwise inferred, and should be easily understandable);
calculate evaluation indexes of the categories from a value of the multidimensional operation data for each time point stored in the operation data database (Hoffberg, Column 31, Line 60-65 Where a number of criteria are evaluated for making a decision, conflicts among the various criteria are resolved based on a strength of an evaluated criteria); and
wherein the evaluation indexes are yields at each time point (Hoffberg, Column 80, Line 47-58, The user may also be identified by biometric evaluation; interface, upon identifying retrieves information which may be based on, e.g., time);; and
calculate a representative value of the multidimensional operation data for each of the categories from the multidimensional operation data contained in each of the categories (Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), 
map identification information of each of the categories to two-dimensional or three-dimensional space in accordance with similarity of the representative value of the (Hoffberg, Fig. 3 graphically mapped identification of subject number in relationship with time sequences ) and generate image data in which a color or shade of the mapped identification information of each of the categories is changed in accordance with representative values of the [[ evaluation index ]] of the categories (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
Hoffberg does not explicitly disclose but Iwasa teaches evaluation index calculation unit are shown on a third axis (Iwasa, Paragraph [0064]. FIG. 3C is a view in which the distribution of the focus evaluation index on a line parallel with the Z axis at the center of the imaging range (the small section).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the data in 3-axis data chart including the evaluation index related to time series.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate evaluation index taught by Iwasa into modified invention of Hoffberg such 
The combination does not explicitly disclose but Bai teaches wherein the evaluation indexes are yields at each time point (Bai, Paragraph [0091]-[0092], A relational expression between the intensity evaluation index and a sampling interval is used to calculate the sampling interval on the basis of the intensity evaluation index; an intensity evaluation index of time-sequential data items is defined to be quantized depending on whether a frequency of a time-sequential wave is high or low, or a magnitude of a rise or fall of the time-sequential wave);
Bai and Hoffberg are analogous since both of them are dealing with data representation in plant factory monitoring process. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Bai provided a way of classifying plant data displaying by using evaluation index based on the time-sequential matter and adjust the intensity of evaluation index based on time changes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate evaluation index adjusted according to time sequential taught by Bai into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to use the evaluation index and adjust the intensity of evaluation index based on time change in order to find out the abnormality measurement earlier and dynamically adjust the display result accordingly based on the change.
(Field, Page 39, We have adopted the measure used in plant ecology. Page 38, Fig. 1 The biotic data consist of a matrix in which n samples (or stations) are described by s species (or other taxa). Data may be categorized into 5 types: The number of occurrences of each species is counted, e.g . the number of grabs or hauls in which the species was identified at a particular station <read on identification information>. Raw data are represented in a matrix of n samples by s species. It may be necessary to transform data. Comparison of each sample with every other sample using a measure of similarity leads to a triangular similarity matrix. Page 45, Fig. 5 scatter plot of inter-station distances (dik) for final 2-D configuration (Y-axis) <read on second axis> against dissimilarities (b 1J represented in dissimilarity matrix (X-axis) <read on first axis>; it is noted the short distance identify as closer which has greater similarity, the far distance identify as far which has dissimilarity, i.e. lower similarity).
Field and Hoffberg are analogous since both of them are dealing with data representation in plant factory monitoring process. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Field provided a way of categorize the similarity of data from data measurement based on distance measured from the two axis data relationship based on time changes.  into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to use distance calculated by similarity from data measurement to properly present the accurate data relationship to user. 

Regarding Claim 5, the combination of Hoffberg, Iwasa, Bai and Field teaches the invention in claim 4.
The combination further teaches wherein the CPU is further configured to: calculate a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories (Hoffberg, Column 41, Line 4-8, Column 12, Line 36-40, comprise a processor for comparing performs image analysis. The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image)
, and map, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional or three-dimensional space, (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
Hoffberg does not explicitly disclose but Iwasa teaches so as to set identification information of a designated category at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to include the evaluation index and 

Regarding Claim 6, the combination of Hoffberg, Iwasa, Bai and Field teaches the invention in claim 4.
The combination further teaches wherein  the CPU is further configured to: 
calculate a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories (Hoffberg, Column 12, Line 36-40, Column 41, Line 4-8, comprise a processor for comparing performs image analysis. The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), and map, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional or three-dimensional space (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions), 
(Hoffberg, Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification)
Hoffberg does not explicitly disclose but Iwasa teaches so as to set identification information of a data is at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the
focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to include the evaluation index and 

Regarding Claim 7, the combination of Hoffberg, Iwasa, Bai and Field teaches the invention in claim 1.
Wherein method of mapping the identification information of the category by the classification result display processing unit is a self-organizing map or multidimensional scaling (Hoffberg, Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object. Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification. Column 12, Line 32-38, for each domain block, the mapped range block which is most similar to the domain block is determined, and the address of that range block and the processes the blocks were subjected to are combined as an identifier which is appended to a list of identifiers for other domain blocks; Column 13, Line 57-60, In addition to spatial self similarity, temporal self similarity may also be analyzed using fractal methods).

Regarding Claim 8, the combination of Hoffberg, Iwasa, Bai and Field teaches the invention in Claim 1.
(Hoffberg, Fig. 18 This user interface level determining feature extraction system) comprising:
the plant data display processing device according to claim 1 (Hoffberg, Fig. 23, Column 44, Line 35-36, Column 77, Line 59-61, The control 2203 controls the plant 2306, which includes all the controlled actuators said display comprises a display option for programming said plant to perform an action):
the CPU is further configured to:  receive input operation and output an operation signal according to the input operation (Hoffberg, Fig. 18, Column 41, Line 4-8, comprise a processor for comparing performs image analysis. Element Input Device and Display; “a received data stream and information relating to the data stream previously stored), a predicted course of action or operation may be realized; Column 37, Line 5-10, a controller, for receiving the user input
and the signal and producing a control output;); and
control a plant based on the operation signal input (Hoffberg, Fig. 18, Element Main Control device; Column 37, Line 1-10, a controller, for receiving the user input and the signal).

Response to Arguments
Applicant’s arguments with respect to claim 1, 4 filed on 9/13/2021, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of Hoffberg, Iwasa, Bai and Field.
In regard to Claims 2-3, 5-8, they directly/indirectly depends on independent Claim 1, 4 respectively. Applicant does not argue anything other than the independent claim 1, 4. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,933,338 B2	- Health management system, fault diagnosis system, health management method, and fault diagnosis method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YuJang Tswei/Primary Examiner, Art Unit 2619